DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-1-2021 has been entered.

Claims 12-14, 17, 24, 28, 29, 34 and 35 have been amended.  Claims 12-35 are pending and under consideration.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection of claims 12-14, 19-24, 28-31 and 35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 6-11 of copending Application No.16/617,642 (reference application) is withdrawn in light of applicant’s Terminal Disclaimer.

Claims 12-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-23 of copending Application No. 16/731,409 in view of Iwai et al (Journal of Biomedical Science, 2017, Vol. 24:26, 11 pages). 
Claims 12-23 and 35 of the ‘409 patent teach a pharmaceutical combination comprising chemotherapeutic agents which consist of regorafenib and pembrolizumab, including a  combination pack containing the agents separate from each other (claim 13 of ‘409); separate dosage forms  for administration simultaneously or sequentially (claim 14 of ‘409); dosage from for administration of regorafenib first followed by pembrolizumab (claim 15 of ‘409); regorafenib in an oral dosage form or a tablet and pembrolizumab in an intravenous dosage form (claims 16 and 17 of ‘409); regorafenib in a dosage amount of 10-100 mg (claim 18 of ‘409); the combination in the form of a medicament for treating hyper-proliferative disorders; wherein the hyper-proliferative disorders are selected from cancer of the breast, respiratory tract, brain, reproductive organs, digestive tract, urinary tract, eye, liver, skin, head and neck, thyroid, parathyroid and distant metastases thereof or hepatic cell cancer, colorectal cancer and 
Iwai et al teach nivolumab and pembrolizumab as PD-1 signal inhibitors in clinical trials (Table 1).  Iwai et al teach that nivolumab and pembrolizumab are approved by the FDA for the treatment of melanoma, lung cancer, and head and neck cancer (page 5 of 11, Table 1). 
It would have been prima facie obvious at the effective filing date to substitute nivolumab for pembrolizumab in the pharmaceutical combinations of the ‘409 application.  One of skill in the art would have been motivated to do so by the teachings of Iwai et al regarding the use of FDA approved nivolumab and pembrolizumab in clinical trials for the treatment of melanoma, lung cancer, and head and neck cancer.
It would have been further obvious to carry out the methods of instant claims 24-24 using the pharmaceutical combination of claims 12-23 of the ‘409 application.  One of skill in the art would have been motivated to do so based on the teachings of claims 19-23 of the ‘409 application which direct that the form of the medication is for the treatment of hyper-proliferative disorder , including cancers of the breast, respiratory tract, brain, reproductive organs, digestive tract, urinary  tract, eye, liver, skin, head and neck, thyroid, parathyroid and distant metastases thereof (claim 20 of the ‘409 application); hepatic cell cancer, colorectal cancer and GIST (claims 21-23 of the ‘409 application).  
This is a provisional nonstatutory double patenting rejection.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643